Citation Nr: 0912314	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-36 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of rectal surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Son, Veteran's Daughter


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty military service from July 1943 
to August 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 
decision by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Wichita, Kansas.  The Veteran had a 
hearing before the undersigned Board Member in March 2009.  A 
transcript of that hearing is contained in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To warrant compensation under 38 U.S.C.A. § 1151, a veteran 
must demonstrate that VA hospital care, medical or surgical 
treatment, or examination resulted in an additional 
disability and that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
attributable to VA.  A veteran may also show that the 
proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  38 C.F.R. § 3.361(d) 
(2008).

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing treatment proximately caused the 
additional disability, it must be shown that (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished care, 
treatment, or examination without the Veteran's informed 
consent.  38 C.F.R. § 3.361(c), (d) (2008).

Informed consent must be freely given and follow a careful 
explanation by the treating practitioner to the patient or 
the patient's surrogate of the proposed diagnostic or 
therapeutic procedure or course of treatment.  38 C.F.R. 
§ 17.32 (2008).  It includes the explanation by the treating 
practitioner of the nature of the treatment, the expected 
benefits, the reasonably foreseeable risks, complications, or 
side effects, the reasonable alternatives, and the 
anticipated results if nothing is done.  Id.

Informed consent must be appropriately documented in the 
health record.  Id.  Signed written consent is required for 
all treatments or procedures which require the use of 
sedation or anesthesia, are considered to cause significant 
discomfort to the patient, or have a significant risk of 
complications, among other criteria.  Id.  

In this case, the Veteran underwent rectal surgery at the VA 
Medical Center in Leavenworth, Kansas in November 2005 to 
remove carcinoma from his rectum.  The Veteran subsequently 
claimed under § 1151 that the surgery caused him additional 
disability due to the negligence of the VA practitioners 
performing the surgery.  In particular, the Veteran claims 
that he suffers from loss of control of his bowel movements 
as a result of the surgery.  

The Veteran further states that VA failed to take his opinion 
into consideration when determining by which method the 
carcinoma would be removed.  The Veteran states that before 
the surgery, he had consulted with another physician and 
determined that he would like the carcinoma to be removed 
through his abdomen.  However, the VA physicians conducting 
the surgery preferred to remove the carcinoma through his 
rectum, citing the presence of an abdominal aneurysm as an 
impediment to the Veteran's preferred method.  

The post-operative report is of record and states that the 
Veteran was placed under general anesthesia and that the 
carcinoma was thereafter removed (although not completely) 
through the Veteran's rectum.  The report also states that 
the Veteran gave informed consent before the surgery began.  
However, the report does not say whether a written consent 
form was signed, or whether the Veteran merely gave consent 
orally.  Hearing testimony from the Veteran and the Veteran's 
son also indicates that consent was given but does not 
indicate whether the consent was oral or written.

As outlined above, in order succeed on his claim when 
sufficiency of consent is at issue, the Veteran need only 
show that he suffered additional disability as a result of 
the surgery and that he did not give informed consent.  Since 
the Veteran was placed under general anesthesia for the 
procedure, VA regulations required that his consent be 
written and signed by the Veteran or his surrogate.  Since it 
is unclear whether the Veteran gave signed written consent, 
the case must be remanded to attempt to obtain any existing 
written consent form signed by the Veteran pertaining to his 
November 2005 rectal surgery.  

Since a specific finding has not been made, it must also be 
determined upon remand whether the Veteran suffers from 
additional disability as a result of his November 2005 rectal 
surgery.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Contact the VA Medical Center in 
Leavenworth, Kansas and attempt to obtain 
a copy of a signed written consent form 
executed by the Veteran prior to his 
November 21, 2005 rectal surgery.  
Attempts must continue until the document 
is procured, it is determined the document 
does not exist, or it is determined that 
further efforts to obtain the document 
would be futile.  Any determination made 
on the existence or status of the written 
consent form must be documented in the 
claims file.  

2. Schedule the Veteran for a VA 
examination to determine whether he 
suffered additional disability as a result 
of rectal surgery in November 2005.  The 
claims file, to include a copy of this 
REMAND, must be made available to the 
examiner for review.  The examination 
report should reflect that such review was 
completed.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should provide an opinion as to whether it 
is more likely than not (more than 50 
percent probability), at least as likely 
as not (50-50 percent probability), or 
less likely than not (less than 50 percent 
probability) that the Veteran suffers from 
an additional disability.  In making the 
conclusion, the examiner should compare 
the Veteran's condition immediately before 
the beginning of the surgical treatment 
upon which the claim is based to the 
veteran's condition after such care had 
stopped.  The examiner should consider 
each involved body part or system 
separately.  A detailed rationale should 
be provided.  If it cannot be determined 
whether the Veteran currently has an 
additional disability as a result of his 
November 2005 rectal surgery, the examiner 
should clearly and specifically state so 
in the examination report, with an 
explanation as to why this is so. 

3. If additional disability is found, the 
examiner should then offer an opinion as 
to whether it is more likely than not 
(more than 50 percent probability), at 
least as likely as not (50-50 percent 
probability), or less likely than not 
(less than 50 percent probability) that 
the additional disability is a result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault attributable to VA or 
was an event that was not reasonably 
forseeable.  To make this determination, 
the examiner should consider whether the 
Veteran's treating physicians exercised 
the degree of care that would be expected 
of a reasonable health care provider, both 
in conducting the surgery and in 
considering the Veteran's thoughts and 
opinions regarding the method in which the 
surgery was done.  

4. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

